SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended November 30, 2002 Commission File Number:1-9852 CHASE CORPORATION (Exact name of registrant as specified in its charter) Massachusetts 11-1797126 (State or other jurisdiction of (I.R.S. Employer incorporation of organization) Identification No.) 26 Summer St. Bridgewater, Massachusetts 02324 (Address of principal executive offices) (Zip Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes X No Common Shares Outstanding as of December 31, 2002 4,047,317 Part 1: FINANCIAL INFORMATION CHASE CORPORATION CONSOLIDATED BALANCE SHEET ASSETS November 30, August 31 2002 2002 (UNAUDITED) (AUDITED) CURRENT ASSETS Cash and cash equivalents $305,946 $329,084 Trade receivables, less allowances for doubtful accounts of $321,110 and $288,177 respectively 11,443,016 11,019,325 Note receivable from related party 147,000 Inventories (Note B) Finished and in process 4,709,167 4,536,453 Raw Materials 4,917,949 4,981,086 9,627,116 9,517,539 Prepaid expenses & other current assets 791,040 604,512 Deferred taxes 74,961 137,888 TOTAL CURRENT ASSETS 22,242,079 21,608,348 PROPERTY, PLANT AND EQUIPMENT Land and improvements 1,096,704 1,096,704 Buildings 7,729,459 7,480,873 Machinery & equipment 21,722,232 21,992,666 Construction in Process 996,088 855,100 31,544,483 31,425,343 Less allowance for depreciation 16,758,739 16,293,137 14,785,744 15,132,206 OTHER ASSETS Excess of cost over net assets acquired less amortization of $1,922,089 8,581,731 8,581,731 Patents, agreements and trademarks less amortization of $1,011,062 and $986,739 629,662 653,985 Cash surrender value of life insurance net 4,575,185 4,459,167 Deferred taxes 664,723 655,279 Investment in joint venture 1,259,595 1,324,595 Other 889,518 889,518 16,600,414 16,564,275 $53,628,237 $53,304,829 LIABILITIES AND STOCKHOLDERS' EQUITY November 30 August 31 2002 2002 (UNAUDITED) (AUDITED) CURRENT LIABILITIES Accounts payable $5,096,278 $5,354,907 Notes payable 1,473,029 1,524,324 Accrued expenses 1,674,850 1,685,181 Accrued pension expense-current 407,156 407,156 Income taxes 1,321,707 866,332 Current portion of L.T. debt 1,857,214 1,966,382 TOTAL CURRENT LIABILITIES 11,830,234 11,804,282 LONG-TERM DEBT, less current portion 5,680,426 6,780,834 Long-term deferred compensation obligation 882,518 882,518 ACCRUED PENSION EXPENSE 685,522 552,827 STOCKHOLDERS' EQUITY First Serial Preferred Stock, par value $1.00 a share authorized 100,000 shares; (issued-none) Common Stock. par value $.10 a share, Authorized 10,000,000 shares; issued and outstanding 5,135,901 shares at November 30, 2002, and 5,135,901 shares at Aug. 31, 2002 respectively. 513,590 513,590 Additional paid-in capital 4,268,405 4,243,787 Treasury Stock, 1,088,584 and 1,088,584 November 30, 2002, and August 31, 2002, respectively (4,687,565) (4,687,565) Cum. G/(L) on currency translation (214,288) (212,916) Retained earnings 34,669,395 33,427,472 34,549,537 33,284,368 $53,628,237 $53,304,829 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION STATEMENT OF CONSOLIDATED OPERATIONS (UNAUDITED) Three Months Ended November 30, November 30, 2002 2001 Sales $17,789,652 $15,152,173 Commissions and other income 187,629 201,111 17,977,281 15,353,284 Cost and Expenses Cost of products sold(Note B) 12,284,949 11,252,397 Sell, general and administrative expenses 3,588,478 3,055,057 Bad debt expense 41,251 12,505 Non-operating interest income (32,126) (2) Interest expense 94,906 122,096 15,977,458 14,442,053 Income before income taxes and minority interest and participations 1,999,823 911,231 Income taxes 692,900 284,800 Income before minority interest and participation 1,306,923 626,431 Income from minority interest (65,000) 40,000 NET INCOME $1,241,923 $666,431 Net income per share of Common Stock Basic $0.307 $0.166 Fully Diluted $0.300 $0.163 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY(continue) (UNAUDITED) 3 MONTH ENDED November 30, 2ovember 30, 2001 Common Stock Additional Shares Paid-In Treasury Stock Issued Amount Capital Shares Amount Balance @ August 31, 2001 5,094,389 $509,439 $3,721,442 1,088,584 $(4,687,565) Currency Translation adjustment Issue of 40,000 shares-Tapecoat 40,000 4,000 424,000 Compensatory stock issuance 24,624 Net Income for 3 months Balance @ November 30,2001 5,134,389 513,439 4,170,066 1,088,584 (4,687,565) Currency Translation adjustment Exercise of stock options 1,512 151 (151) Compensatory stock issuance 73,872 Net Income for 9 months Dividends paid in cash $.36 a share on common stock Balance @ August 31, 2002 5,135,901 513,590 4,243,787 1,088,584 (4,687,565) Currency Translation adjustment Compensatory stock issuance 24,618 Net Income for 3 months Balance @ November 30,2002 5,135,901 $513,590 $4,268,405 1,088,584 $(4,687,565) Cumm Effect of Total Retained Currency Shareholders Comprehensive Earnings Translation Equity Income Balance @ August 31, 2001 $30,406,446 $(213,002) $29,736,760 $4,361,354 Currency Translation adjustment (10,379) (10,379) $(10,379) Issue of 40,000 shares-Tapecoat 428,000 Compensatory stock issuance 24,624 Net Income for 3 months 666,431 666,431 666,431 Balance @ November 30,2001 31,072,877 (223,381) 30,845,436 656,052 Currency Translation adjustment 10,465 10,465 10,465 Exercise of stock options Compensatory stock issuance 73,872 Net Income for 9 months 3,796,885 3,796,885 3,796,885 Dividends paid in cash $.36 a share on common stock (1,442,290) (1,442,290) Balance @ August 31, 2002 33,427,472 (212,916) 33,284,368 3,807,350 Currency Translation adjustment (1,372) (1,372) (1,372) Compensatory stock issuance 24,618 Net Income for 3 months 1,241,923 1,241,923 1,241,923 Balance @ November 30,2002 $34,669,395 $(214,288) $34,549,537 $1,240,551 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Three Months Ended November 30, 2002 November 30, 2001 CASH FLOWS FROM OPERATING ACTIVITIES Net Income $1,241,923 $666,431 Adjmts. to reconcile net income to net cash provided by operating activities: Income from joint venture 65,000 (40,000) Depreciation 465,602 415,783 Amortization - patents 24,323 24,322 Provision for losses on accounts receivable 32,933 105,814 Stock issued for compensation 24,618 24,624 Deferred taxes 53,483 (8,000) Change in assets and liabilities Proceeds from notes receivable 0 147,000 Trade receivables (456,624) 2,328,870 Inventories (109,577) 114,907 Prepaid. expenses & other current assets (186,528) (606,545) Accounts payable (258,629) (585,589) Accrued expenses 122,364 (447,247) Income taxes payable 455,375 (95,395) TOTAL ADJUSTMENTS 232,340 1,378,544 NET CASH FROM OPERATIONS 1,474,263 2,044,975 CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures (120,512) (1,813,173) Cash paid for investment (116,738) Investment in trusteed assets 0 (400) Investment in subsidiaries 0 (3,500) Purchase of cash surrender value (116,018) (164,461) (236,530) (2,098,272) CASH FLOWS FROM FINANCING ACTIVITIES Increase in long-term debt 1,700,000 2,497,783 Payments of principal on debt (2,909,576 (2,358,655) Net borrowing under line-of-credit (51,295) (52,210) (1,260,871) 86,918 NET CHANGE IN CASH (23,138) 33,621 CASH AT BEGINNING OF PERIOD 329,084 49,283 CASH AT END OF PERIOD $305,946 $82,904 CASH PAID DURING PERIOD FOR: Income taxes $(44,801) $457,295 Interest $94,906 $122,096 Significant non-cash transactions; see note D See accompanying notes to the consolidated financial statements and accountants' review report. CHIEF EXECUTIVE OFFICER CERTIFICATION I, Peter R. Chase, President and Chief Executive Officer of Chase Corporation, certify that: I have reviewed this Annual Report on Form 10-K of Chase Corporation (the "Registrant"); Based on my knowledge, this Annual Report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this Annual Report; Based on my knowledge, the financial statements, and other financial information included in this Annual Report, fairly present in all material respects the financial condition, results of operations and cash flows of the Registrant as of, and for, the periods presented in this Annual Report; The Registrant's other certifying officers and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-14 and 15d-14) for the Registrant and have; a) designed such disclosure controls and procedures to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this annual report is being prepared. b) evaluated the effectiveness of the registrant's disclosure controls and procedures as of a date within 90 days prior to the filing date of this annual report (the "Evaluation Date"); and c) presented in this annual report our conclusions about the effectiveness of the disclosure controls and procedures based on our evaluation as of the Evaluation Date; 5. The Registrant's other certifying officers and I have disclosed, based on our most recent evaluation, to the Registrant's auditors and the audit committee of Registrant's board of directors (or persons performing the equivalent functions): a) all significant deficiencies in the design or operation of internal controls which could adversely affect the registrant's ability to record, process, summarize and report financial data and have identified for the registrant's auditors any material weaknesses in internal controls; and b) any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant's internal controls; and 6. The registrant's other certifying officers and I have indicated in this annual report whether there were significant changes in internal controls or in other factors that could significantly affect internal controls subsequent to the date of our mostrecent evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses.
